Citation Nr: 1226268	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board remanded this matter in December 2010 for additional development, which has been completed.  The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities are of the severity to render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.         § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In his claim, the Veteran said he was forced to seek early retirement from his job as a Federal, US Navy Civil Service Fire Captain.  Specifically, he had on-going problems with his service-connected disabilities resulting in absence from work.  Thus, his continued employment as a senior firefighter was questioned and he was faced with demotion or retirement.  April 2005 treatment records show he reported the ultimatum of either having to accept a demotion or retire.  He chose to retire.  He claims that since that time, he has become unemployable due to his service-connected disabilities.

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; diabetic retinopathy, rated 10 percent disabling; diabetic neuropathy of the bilateral upper and lower extremities, each rated as 10 percent disabling; and urinary frequency associated with diabetes mellitus, rated 10 percent disabling.  The total combined rating is 80 percent.  

Since the Veteran has one rating of at least 40 percent disabling and a combined rating greater than 70 percent, he meets the schedular criteria for TDIU.  Therefore, the issue is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities

Private treatment records indicate that the Veteran has been treated by W.E.S., PA-C, since July 2000 for his diabetes mellitus.  In February and April 2012 letters, W.E.S. said the Veteran suffers from weakness and fatigue due to his diabetes.  W.E.S. noted the Veteran's past employment as a firefighter and his recreational activity of fishing but said that he is no longer able to use his arm or legs extensively due to the complications of his diabetic neuropathy.  He also opined that the Veteran is not a good candidate for vocational rehabilitation because his diabetic neuropathy is a progressive condition.  Based on his review of the records in his office and documentation from VA, he opined that the Veteran is not capable of gainful employment and should be medically considered unemployable.

Also in support of the Veteran's claim is a July 2009 VA treatment record which indicates that he has limited physical ability due to poor general health.  The November 2009 diabetic eye examination indicates that his eyes get dry and blurry when reading.  Vision starts clear and then gets blurry the more he reads.

The Veteran had VA examination in May 2011 to determine the impact of his physical service-connected disabilities on employability.  The examiner reviewed the claims file and examined the Veteran.  The examiner found that his diabetes and complications of non-proliferative retinopathy, neuropathy, urinary frequency, and erectile dysfunction limit the type of work the Veteran can perform but do not make him totally unemployable as he should be able to perform sedentary work.  Unfortunately, the examiner did not consider the Veteran's occupational and educational history when rendering the opinion.  As noted in several treatment records, the Veteran served 30 years as a firefighter, a physical occupation.  Nothing in the claims file indicates that he is qualified to work in  a sedentary position.  As noted in the VA eye examination, when he reads his vision becomes blurry, thus ruling out jobs requiring extensive amounts of reading and per his regular treating PA-C, he is not a good candidate for vocational rehabilitation.  Therefore, the Board finds that the examiner's opinion has little probative value.

The January 2012 VA examination for PTSD shows that the examiner reviewed the claims file and examined the Veteran.  The examiner said the Veteran was employed for 30 years at the same job and performed his job well the majority of the time with only minimal impairment on occasion due to irritability with younger co-workers.  Therefore, the examiner found that the Veteran's PTSD does not prevent him from being able to obtain and maintain substantially gainful employment.  Unfortunately, the examiner's opinion appears to be based on the severity of the Veteran's PTSD during his period of employment.  Treatment records show, and as reflected by his staged ratings, that his condition has worsened since retirement.  At one point he was hospitalized for PTSD.  Since it appears that the examiner did not consider the current severity of PTSD, the Board finds that the opinion has little probative value.

In this case, the Board finds that a grant of TDIU is warranted.  The Veteran's regular treating provider opined that he is unemployable due to the severity of diabetes and related disabilities and is not a candidate for vocational rehabilitation.  His opinion is based upon his review of treatment records of the Veteran dating back to 2000 and VA documentation provided by the Veteran.  While it does not appear that the provider had the entire claims file for review in rendering his decision, as a regular treating provider, the Board finds that in this case, his opinion is entitled to more probative weight than the VA examiner's opinions.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


